Citation Nr: 0015537	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement service connection for a psychiatric disorder to 
include depression, anxiety, and a personality disorder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from May 1983 to November 
1984. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Reno, Nevada, which denied entitlement to service 
connection for a personality disorder and depression. 


FINDINGS OF FACT

1.  Passive-aggressive personality disorder was diagnosed in 
service.  

2.  Competent medical evidence demonstrating a current 
diagnosis of a psychiatric disorder to include depression and 
anxiety has not been presented.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  38 
C.F.R. §§ 3.303(c), 4.9 (1999); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression and anxiety.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disability.  In the interest of clarity, the Board will 
review the law, VA regulations and other authority which may 
be relevant to this claim and then proceed to analyze the 
claim and render a decision.

Pertinent Law and Regulations

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1999); see Winn v. Brown, 8 Vet. App. 510, 516 (1996).  
However, disability resulting from a mental disorder that is 
superimposed upon mental retardation or personality disorder 
may be service connected.  38 C.F.R. § 4.127 (1998).

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service medical records show that severe adjustment disorder 
with depressed mood and passive-aggressive personality 
disorder were diagnosed in service in February 1984.  Thus, 
there arguably is evidence of in-service incurrence of a 
disability.  The second prong of Caluza has been met.   

With respect to the initial Caluza prong, medical evidence of 
a current disability, there is none.  The veteran has not 
submitted a current diagnosis of a psychiatric disorder.  
Indeed, the record is devoid of reports of any medical 
treatment whatsoever since the veteran left service, a period 
of over 15 years.  In his hearing testimony, the veteran 
indicated that he had received no psychiatric treatment since 
service [hearing transcript, page 9].

The Board stresses that it is the responsibility of 
claimants, not VA, to furnish such evidence. See Morton v. 
West, 12 Vet. App. 477, 485 (1999): [the claimant's burden to 
produce evidence to render a claim well grounded was a 
"condition precedent established by Congress" that neither VA 
nor the Court was free to ignore].

The Board further notes that self-reported symptoms, such as 
depression and anxiety, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999). 

The Board points out that congenital or developmental defects 
such as personality disorders are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  The Board need not reach the point of denying 
this claim on that basis, however because there is no current 
medical evidence of a personality disorder.

A layperson such as the veteran is not competent to provide 
probative evidence as to matters requiring the expertise 
derived from specialized medical training, or experience, 
such as matters of clinical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran is not 
competent to provide a medical opinion as to whether he 
currently has a diagnosis of a psychiatric disorder.  He has 
not submitted any medical evidence to support his 
contentions.  
    
Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  There is no medical evidence of record that shows that 
the veteran currently has a psychiatric disorder.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra; see also Rabideau, supra.  

The third Caluza element, medical nexus evidence, has also 
obviously not been met.  There is absolutely no post-service 
medical evidence of record, let alone any which relates any 
currently claimed psychiatric disability to the February 1984 
episode of reported anxiety and depression. 

It appears that the veteran may be contending that his mental 
condition existed continuously after service.  If such is his 
contention, the Court held that 38 C.F.R. § 3.303(b), 
pertaining to continuity of symptoms, does not relieve a 
claimant of the burden of providing a medical nexus between 
service and the currently claimed disability.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999).  In this case the veteran 
has failed to provide the required medical nexus evidence.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  So it is in this case.

In short, for the reasons and bases expressed above, the 
Board concludes that the veteran's claim is not well 
grounded.  Therefore, the claim is denied.   

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, VA informs the 
veteran of the kind of evidence that would serve to make his 
claim well grounded, namely medical evidence of a current 
disability.  

Lastly, the Board notes that in the January 2000 brief, the 
veteran's representative asserts that the veteran's claim is 
well grounded.  The representative argues, in the 
alternative, that if the Board finds that the claim is not 
well grounded, than the claim should be remanded for further 
development because the RO committed a procedural defect in 
the manner that it has adjudicated the veteran's claim.  The 
representative asserts that the RO failed to follow the 
provisions of Veterans Benefits Administration's ADJUDICAITON 
PROCEDURE MANUAL, M21-1, Part VI, Chapter 2.10f (1996) and 
Part VI, Chapter 1.01f (1997).  The representative contends 
that the RO should have initiated development of the claim if 
the claim was potentially plausible on a factual basis.  The 
representative argues that a medical examination should have 
been requested if there was a reasonable probability that a 
well-grounded claim existed.  

The representative also argues that the Court's decision in 
Meyer v. Brown, 9 Vet. App. 425 (1996) is not applicable to 
the present case since the veteran's claims fall under the 
exception in 38 U.S.C.A. § 5107(a).  The provisions of 
38 U.S.C.A. § 5107(a) indicate that "except when otherwise 
provided by the Secretary in accordance with the provisions 
of this title, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The representative argues that the Secretary has 
"provided otherwise" in the provisions of the M21-1, and 
therefore, the VA is obligated to develop a claim before a 
decision is made as to whether the claims are well-grounded.   

As discussed in detail above, the Board found that the 
veteran's claim for service connection for a psychiatric 
disorder to include depression and anxiety was not well 
grounded.  The Board also finds that the representative's 
arguments are unpersuasive for the following reasons.    

The Board is required to follow the precedent opinions of the 
United States Court of Appeals for Veterans Claims.  See 
38 U.S.C.A. § 7269 (West 1991); see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  In Meyer v. Brown, 9 Vet. App. 425 
(1996), the Court held that the Board is not required to 
remand a claim for additional development, in accordance with 
38 C.F.R. § 19.9, prior to determining that a claim is not 
well-grounded.  The Court has underscored that if the VA 
volunteers assistance in developing facts pertinent to a 
claim that is not well grounded, such action raises "grave 
questions of due process...if there is apparent disparate 
treatment between claimants," between those who have met 
their initial burden of presenting a well grounded claim and 
those who have not.  See Grisvois v. Brown, 6 Vet. App. 136, 
140 (1994).  See also, in general, Morton v. West, 12 Vet. 
App. 477 (1999), which has been discussed above.  The Board 
finds these decisions dispositive as to this question.

Furthermore, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), the Federal Circuit Court clarified that claimant is 
required to submit and establish a well grounded claim prior 
to any duty on the part of the VA to develop the facts 
pertinent to the claimant's claim.  In the absence of a well-
grounded claim, the VA has no duty to assist the veteran in 
developing the claims presented.


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for a 
psychiatric disability to include depression and anxiety is 
denied. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

